Exhibit 10.1

 

March 5, 2014

 

Trans World Entertainment Corporation, as Lead Borrower
38 Corporate Circle
Albany, New York 12203

 

Re:2014 Specified Restricted Payment (as defined below) – Trans World
Entertainment Corporation, et al

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of April 15, 2010 (as amended, restated, supplemented or otherwise modified
and in effect from time to time, the “Credit Agreement”), by, among others,
Trans World Entertainment Corporation, Record Town, Inc. (“Record Town”), Record
Town USA, LLC, Trans World New York, LLC, Trans World Florida, LLC, Movies Plus,
Inc. and Record Town Utah, LLC (each such Person, individually a “Borrower” and
collectively the “Borrowers”), Media Logic, USA, LLC, (individually a “Facility
Guarantor” and collectively with any other Person now or hereafter party thereto
as a Facility Guarantor, the “Facility Guarantors”) (the Borrowers and the
Facility Guarantors are hereinafter referred to as the “Loan Parties”), the
Lenders party thereto from time to time, and Wells Fargo Bank, National
Association (as successor to Bank of America, N.A.), as Administrative Agent and
Collateral Agent (in such capacities, the “Agent”), Swingline Lender and Issuing
Bank. Capitalized terms used herein but not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement.

 

The Lead Borrower has advised the Administrative Agent that the Lead Borrower
desires to make a Restricted Payment to its shareholders in the amount of
$16,500,000 (the “2014 Specified Restricted Payment”), such amount consisting of
cash on hand. Section 6.06(a) of the Credit Agreement prohibits the making of
Restricted Payments except to the extent constituting Permitted Dividends.
Absent the consent of the Required Lenders, the making of the 2014 Specified
Restricted Payment would constitute an Event of Default under Section 7.01(d) as
a result of a violation of Section 6.06(a) of the Credit Agreement. Accordingly,
the Lead Borrower has requested that the Administrative Agent and the Required
Lenders consent to the making of the 2014 Specified Restricted Payment
notwithstanding the restrictions set forth in Section 6.06(a) of the Credit
Agreement. The Administrative Agent and the Required Lenders have agreed to
provide such consent, subject to the terms and conditions hereof.

 

Accordingly, the parties hereto hereby agree as follows:

 



1. Consent.

 

a.Subject to the terms and conditions of this letter agreement (this “Letter
Agreement”), the Administrative Agent and the Lenders hereby consent to the
making of the 2014 Specified Restricted Payment. The consent provided herein
shall in no way constitute a modification or waiver of any other obligations of
the Loan Parties under the Credit Agreement or any other Loan Documents, each of

 



Trans World Entertainment Corporation, as Lead Borrower 

March 5, 2014

Page 2

 

  which remains in full force and effect. It is hereby agreed to and understood
by the parties that this consent is a one-time consent related to the making of
the 2014 Specified Restricted Payment with $16,500,000 of cash on hand only and
is not an amendment to the Credit Agreement with respect to any other
restrictions on Restricted Payments on any other occasion, nor is it a waiver of
any Default or Event of Default now existing or hereafter arising under the
Credit Agreement.

 

b.Notwithstanding the foregoing, prior to the making of the 2014 Specified
Restricted Payment, each of the following conditions shall be satisfied:

 

i.no Default or Event of Default then exists or would arise as a result of the
making of the 2014 Specified Restricted Payment other than as a result of a
violation of Section 6.06(a) of the Credit Agreement as described above,

 

ii.(x) at no time during the six (6) month period ending on the date of the 2014
Specified Restricted Payment shall there have been any Borrowings, and (y) after
giving effect to the making of the 2014 Specified Restricted Payment, as
projected on a pro-forma basis for the six (6) month period following the making
of such dividend or other distribution, there are no anticipated Borrowings,

 

iii.the 2014 Specified Restricted Payment shall be made in cash utilizing the
Loan Parties’ cash on hand not consisting of Eligible Cash on Hand and not from
proceeds of any Borrowings under the Credit Agreement, and

 

iv.the Administrative Agent shall have received evidence of satisfaction of the
conditions contained in clauses (ii) and (iii) above on a basis (including,
without limitation, giving due consideration to results for prior periods)
reasonably satisfactory to the Administrative Agent.

 

2.Miscellaneous.

 

a.The Loan Parties represent and warrant that, after giving effect to this
Letter Agreement, no Default or Event of Default now exists and is continuing.

 

b.Except as expressly waived or modified herein, all other terms and conditions
of the Credit Agreement and the other Loan Documents remain in full force and
effect. This Letter Agreement shall constitute a Loan Document for all purposes.

 

c.This Letter Agreement and the other Loan Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all contemporaneous or previous agreements and understandings, oral or
written, relating to the subject matter hereof.

 

d.This Letter Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all

 



Trans World Entertainment Corporation, as Lead Borrower 

March 5, 2014

Page 3

 

   of which when taken together shall constitute a single contract. Delivery of
an executed counterpart of a signature page of this Letter Agreement by telecopy
or other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Letter Agreement.

 

e.Any provision of this Letter Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

f.The Loan Parties represent and warrant that they have consulted with
independent legal counsel of their selection in connection with this Letter
Agreement and are not relying on any representations or warranties of the Agents
or the other Credit Parties or their respective counsel in entering into this
Letter Agreement.

 

g.This Letter Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York, without giving effect to the conflicts of
laws principles thereof.

 

[SIGNATURE PAGES FOLLOW]

 



Trans World Entertainment Corporation, as Lead Borrower 

March 5, 2014

Page 4

 

If the foregoing correctly sets forth our understanding, please indicate your
agreement by signing below.

 



  Very truly yours,       WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent,
Collateral Agent, and a Lender       By: /s/ Peter A. Foley     Name: Peter A.
Foley   Title: Authorized Signatory

 

Signature Page to Letter Agreement regarding 2014 Specified Restricted Payment

 



Trans World Entertainment Corporation, as Lead Borrower 

March 5, 2014

Page 5

 

The foregoing is acknowledged, agreed and accepted:

 

TRANS WORLD ENTERTAINMENT
CORPORATION, as Lead Borrower and as
a Borrower

 

By: /s/ Edwin Sapienza   Name: Edwin Sapienza   Title: Corporate Secretary  

 

RECORD TOWN, INC., as a Borrower

 

By: /s/ Edwin Sapienza   Name: Edwin Sapienza   Title: Corporate Secretary  

 

RECORD TOWN USA, LLC, as a
Borrower

 

By: /s/ Edwin Sapienza   Name: Edwin Sapienza   Title: Corporate Secretary  

 

TRANS WORLD NEW YORK, LLC, as a
Borrower

 

By: /s/ Edwin Sapienza   Name: Edwin Sapienza   Title: Corporate Secretary  

 

TRANS WORLD FLORIDA, LLC, as a
Borrower

 

By: /s/ Edwin Sapienza   Name: Edwin Sapienza   Title: Corporate Secretary  

 

Signature Page to Letter Agreement regarding 2014 Specified Restricted Payment



 



Trans World Entertainment Corporation, as Lead Borrower 

March 5, 2014

Page 6

 

MOVIES PLUS, INC., as a Borrower

 

By: /s/ Edwin Sapienza   Name: Edwin Sapienza   Title: Corporate Secretary  

 

RECORD TOWN UTAH, LLC, as a
Borrower

 

By: /s/ Edwin Sapienza   Name: Edwin Sapienza   Title: Corporate Secretary  

 

MEDIA LOGIC USA, LLC, as a Facility
Guarantor

 

By: Record Town, Inc., its sole member         By: /s/ Edwin Sapienza   Name:
Edwin Sapienza   Title: Corporate Secretary  

 

Signature Page to Letter Agreement regarding 2014 Specified Restricted Payment 

 